FILED
                               NOT FOR PUBLICATION                          NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ARTUR LAKO; et al.,                                Nos. 06-71850
                                                        09-73294
               Petitioners,
                                                   Agency Nos. A074-817-827
  v.                                                           A074-817-828
                                                               A074-817-829
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                         MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       In these consolidated petitions for review, Artur Lako and his family, natives

and citizens of Albania, petition for review of the Board of Immigration Appeals’

(“BIA”) orders denying their motions to reopen. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny the petition for review in No. 06-71850, and we dismiss the

petition for review in No. 09-73294.

      With respect to 06-71850, the BIA did not abuse its discretion in denying

petitioners’ second motion to reopen as untimely and numerically barred where the

successive motion was filed almost three years after the agency’s denial of

petitioners’ first motion to reopen, see 8 C.F.R. § 1003.2(c)(2), and petitioners did

not demonstrate the evidence submitted was previously unavailable, see 8 C.F.R. §

1003.2(c)(1); Goel v. Gonzales, 490 F.3d 735, 738-39 (9th Cir. 2007). It follows

that petitioners’ due process claims fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and prejudice for a petitioner to prevail on a due process

claim).

      With respect to No. 09-73294, we lack jurisdiction to review the BIA’s

decision not to invoke its sua sponte authority to reopen proceedings. See Ekimian

v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      No. 06-71850: PETITION FOR REVIEW DENIED.

      No. 09-73294: PETITION FOR REVIEW DISMISSED.




                                          2                                    06-71850